POPOVICH, J.,
Dissenting:
¶ 1 I disagree with the Majority’s reversal of the judgment of sentence, which precludes the trial judge from entertaining any sentencing enhancement from the Commonwealth on remand.
¶ 2 The facts preceding this appeal are recounted by this Court in a prior appeal by Appellant; to-wit:
On March 22, 2001, [Ajppellant sold .47 of a gram of cocaine to a confidential informant and an undercover police officer. Following his arrest on April 22, 2001, the court appointed Diane Morgan, Esq., of the Dauphin County Public Defender’s Office to represent [Ajppellant. Attorney Morgan received a Sentencing Guideline Form, dated August 14, 2001, indicating a standard sentence range of 21 to 27 months. Subsequently, newly appointed counsel, Justin J. McShane, Esq., also of the Dauphin County Public Defender’s Office, received a revised Sentencing Guideline Form, dated February 12, 2002, indicating a standard range of 33 to 63 months, reflecting the addition of the sentencing enhancement required by 204 Pa.Code § 303.9(c) for delivery of a controlled substance within 1,000 feet of a school.
On February 13, 2002, following a guilty plea colloquy during which the court informed [Ajppellant that he could receive a maximum sentence of 20 years’ incarceration, [Ajppellant entered an open plea of guilty to one count of delivery of a controlled substance. (Guilty plea transcript, 2/13/02 at 3, 5.) On March 28, 2002, the court sentenced [Ajppellant to four to ten years’ incarceration. (Sentencing . transcript, 3/28/02, at 7.)
At sentencing, [Ajppellant questioned the length of the sentence, claiming he had been told his sentence would range between 21 and 27 months. (Id. at 8.) The court then asked counsel for clarification, and Attorney McShane explained that he had reviewed the revised Sentencing Guideline Form with [Ajppellant on at least three occasions, and that Attorney Morgan had explained it to him at least once. (Id. at 9.) When
*1136[Ajppellant continued to protest, the court informed [Ajppellant that the law only required that [Ajppellant be informed of the maximum sentence prior to entering an open guilty plea. (Id. at 10.)
Attorney McShane then filed a petition to withdraw as counsel, having been informed by [Ajppellant that he wished to proceed pro se so that he could raise counsel’s ineffectiveness in his post-sentencing motion. The court granted counsel’s petition on April 18, 2002, and, by order entered April 26, 2002, allowed counsel to withdraw and [Ajppellant to proceed, pro se, advising [Ajppellant he had ten days to file a post-sentencing motion or 30 days to appeal. (R. at 24-4.)
Appellant filed his pro se motion to modify and reduce sentence, claiming the school zone enhancement was not a part of the plea agreement; counsel told [Ajppellant the standard sentencing range was 21 months’ imprisonment; and [Ajppellant was not charged with violating the school zone statute. (R. at 28-8). By order entered May 8, 2002, the court granted [AJppellant’s application to proceed in forma pauperis and denied his motion to modify and reduce sentence. (R. at 25-1.)[A] timely appeal followed, in which [Ajppellant raise[d two] issuesf.J
Commonwealth v. Wilson, 829 A.2d 1194, 1196-97 (Pa.Super.2003) (“WilsonI”).
¶ 3 In Wilson I, this Court found that the absence of any documentation or reference to Appellant’s sale of drugs within 1,000 feet of a school or school zone barred the enhanced sentence of 4 to 10 years imprisonment. As a result, we held the sentencing court erred in applying the school zone enhancement provision of the Sentencing Code at 204 Pa.Code § 303.9(c), and we vacated Appellant’s sentence and remanded for re-sentencing.
¶ 4 On remand, “[a]t the re-sentencing hearing on September 4, 2003, the [CJom-monwealth presented evidence which established that the drug sale in question took place within 646 feet of the Downey Elementary School. [The sentencing court] immediately re-imposed [the] earlier sentence of 4-10 years.” Court opinion, 12/4/03, at 2. There was no prohibition to the introduction of evidence to enhance sentence. In fact, Wilson I left it to the Commonwealth’s discretion to introduce evidence of Appellant’s proximity to a school at the time of the drug transaction to trigger the enhancement provision of the Sentencing Code at 204 Pa.Code § 303.9(c). Wilson I, 829 A.2d at 1202 n. 6. We found no error with vacating and remanding for re-sentencing in Wilson I, and I find no error with this procedure now as a means of rectifying an invalid sentence.
¶ 5 Further, in reply to the Majority, I would note that in Commonwealth v. Kunkle, 817 A.2d 498 (Pa.Super.2003), a panel of this Court affirmed the trial court’s denial of the Commonwealth’s motion to modify sentence, which sought to increase the defendant’s existing punishment for selling drugs in violation of the prohibition (250 feet) of the Crimes Code to real property on which is located a recreation center, playground or on a school bus. See 18 Pa.C.S.A. § 6317.
¶ 6 In contrast, this Court in Wilson I vacated an existing sentence and remanded for re-sentencing to fill the void created in the punishment phase of the case by vacating the judgment of sentence. This opened the door to the Commonwealth’s introduction of the proximity evidence lacking during the first (and basis for vacation of) sentence.
*1137¶ 7 Traditionally, a defendant who secures a vacation of an illegal sentence on appeal exposes himself on remand to a potentially greater punishment than had been imposed initially. See Commonwealth v. Bartrug, 732 A.2d 1287, 1289-90 (Pa.Super.1999) (“where a defendant appeals a judgment of sentence, he accepts the risk that the Commonwealth may seek a remand for resentencing thereon if the disposition in the appellate court upsets the original sentencing scheme at the trial court.”). It is of no moment that Appellant’s sentence equals the original sentence imposed because a remand following vacation of sentence exposes the accused to the possibility of a sentence equal to the one originally entered. Bartrug, supra. Therefore, unlike the Majority, I find the trial court’s receipt of evidence lacking in the initial sentencing hearing (concerning the location of Appellant at the time of the drug sale to a school zone) was permissible to establish the basis for a new sentence (and not the modification of an existing sentence condemned by Kunkle) consistent with the Sentencing Code at 204 Pa. Code § 303.9(c).
¶ 8 A remand opened anew the entire sentencing process, otherwise this Court on the first appeal could have merely entered a sentence on appeal consistent with the offense committed, there being no “sentencing scheme” in place as observed by the Majority, as has occurred in the past. See, e.g., Commonwealth v. Moran, 450 Pa.Super. 283, 675 A.2d 1269 (1996); Commonwealth v. Watts, 319 Pa.Super. 137, 465 A.2d 1267 (1983); Commonwealth v. Fulton, 315 Pa.Super. 420, 462 A.2d 265 (1983); Commonwealth v. Von Aczel, 295 Pa.Super. 242, 441 A.2d 750 (1982) (option to either remand for re-sentencing or amend sentence directly on appeal).
¶ 9 Alternatively, in Wilson I the Court could have vacated the sentence and remanded for re-sentencing with the proviso that the Commonwealth be precluded from introducing evidence of Appellant’s location during the drug sale. Wilson I refrained from doing so, and, in fact, condoned the Commonwealth’s introduction of said evidence. The Majority is attempting to undo that which a previous panel of this Court found to be appropriate, i.e., introduce evidence to enhance Appellant’s sentence.
¶ 10 I read the vacation and remand for re-sentencing in this case to allow the introduction of evidence in support of the new sentence. See Commonwealth v. Kisner, 736 A.2d 672, 675 n. 3 (Pa.Super.1999) (punishment for attempted rape and IDSI vacated because sentence not in accordance with grade specified by information and colloquy; in course of doing so, this Court stated: “Our order necessarily vacates the whole sentence, not just the portion dealing with attempted rape.” Commonwealth v. Bartrug[ supra]. The trial court elected not to impose a penalty for indecent assault, terroristic threats, and imposed no prison term for the attempted IDSI conviction, which was also misgrad-ed as a second degree felony; however, the court did so under the mistaken apprehension discussed above. So as not to disrupt its overall scheme, upon ref-]sentencing, the trial court may of course choose to impose sentence on these other counts; the aggregate may be equal to or greater than the sentence originally imposed, provided any increase is not the result of judicial vindictiveness, (citations omitted; emphasis added)).
¶ 11 Ironically, the defendant who appeals a sentence for multiple convictions (where the sentence is for less than all offenses) exposes himself on vacation of sentence to an increased punishment on remand for all offenses. Kisner, supra. Yet, as argues the Majority, a defendant *1138convicted of a single offense (upon vacation of sentence) does not expose himself to an equal or greater sentence upon remand. Such syllogism does not follow. The exposure to increased or equal punishment on remand from a vacated sentence applies equally to a defendant guilty of multiple offenses or one guilty of a single offense, and there is no indication in the law that the latter should be afforded preferential treatment over the former.
¶ 12 Unable to join the Majority’s view to the contrary, I respectfully dissent.